Citation Nr: 1400458	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The November 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating effective November 17, 2010, and it additionally denied service connection for bilateral hearing loss, tinnitus, and malaria.  In an April 2012 Notice of Disagreement, the Veteran disagreed with his initial rating for PTSD, and the denial of service connection for bilateral hearing loss and tinnitus.

An August 2013 rating decision increased the disability rating for PTSD, from 10 percent to 30 percent effective November 17, 2010, and granted service connection for tinnitus and left ear hearing loss.  In his September 2013 Form 9, the Veteran specifically limited his appeal to a higher initial rating for PTSD.  Because the August 2013 grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board notes that the sole issue presently on appeal is the Veteran's entitlement to an initial rating in excess of 30 percent for PTSD.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to irritability, anxiety, detachment from people, and difficulty in establishing and maintaining effective work and social relationships.

2.  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has complied with its duty to notify.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA examination reports are in the file.  The Veteran has additionally submitted private treatment records and they have been associated with the file.  The Veteran has not referred to any additional unobtained evidence which is necessary for a fair adjudication of the claim.

The Veteran was provided VA examinations in July 2011, and June 2013.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file and his medical records, thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds the VA examinations to be thorough and adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In the November 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent initial evaluation effective November 17, 2010, under Diagnostic Code 9411.  An August 2013 rating decision increased the disability rating for PTSD, from 10 percent to 30 percent, effective November 17, 2010.  The Veteran contends that a higher rating is warranted.

Under Diagnostic Code 9411, the General Rating Formula for Mental disorders is used.  The General Rating Formula provides that a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  See Evans v. West, 12 Vet. App, 22, 30 (1998).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  The Board must evaluate the probative value of any doctor's opinion in light of all the evidence of record.
 
A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will therefore attribute all the Veteran's psychiatric symptoms to his service-connected PTSD absent medical evidence which precludes it.

Turning to the merits of the claim, the Veteran underwent two VA examinations in July 2011, and June 2013, a February 2012 private examination, and he was afforded a February 2013 PTSD Disability Benefits Questionnaire, completed by a private physician.

In a July 2011 VA medical examination, the Veteran reported feeling estranged, isolating himself during periods of traumatic stressors regarding his service in combat in Vietnam, having nightmares on the anniversaries of the traumatic events, feeling anger and anxiety, and avoiding family members when he experienced increased symptoms.  The VA examiner noted the Veteran's reports of a restricted range of affect, his problems with irritability and outbursts of anger, hypervigilance, being suspicious of new people and new environments, and the Veteran's acknowledgement of having an exaggerated startle response.

On mental status examination, the Veteran was well dressed and groomed, pleasant, cooperative, alert and oriented to person, place and date, his affect was restricted and congruent at times, and his spoken language and thinking were normal.  His mood was reported as "usually pretty good."  The Veteran denied any experience of perceptual aberration or thoughts of suicide or homicide.  He reported that he manages his own finances.

The VA examiner found the Veteran experienced avoidance and hyperarousal, and found evidence of difficulty in social relationships and limitation on leisure activities.  The VA examiner assigned the Veteran a GAF score in the 61-70 range, noting that it would vary depending on the time of year, based on the Veteran's indication of increased symptoms during February and August.

In a February 2012 private examination, the private physician noted the Veteran's responses in self-reporting questionnaires; these include: a diminished interest in other people and things, feeling of detachment or estrangement from others, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, having an exaggerated startle response, having flashbacks with panic attacks and dissociation, aggressive obsessions with the fear of harming others, horrific images, and checking compulsions.

The private physician found that the Veteran presented with depression, sleep problems, poor concentration, hyperactivity/fidgety, anxiety, isolative, mood swings, alteration in appetite, flashbacks, and anger outbursts.

On mental status examination, the Veteran was alert and cooperative, his affect was pleasant and varied according to the subject discussed, his speech was normal, he was oriented, had a good fund of general knowledge, and his intellect was normal.  There was no evidence of delusions or hallucinations, except for flashbacks with a hallucinatory content.

The private physician summarily stated that the Veteran displayed a flattened affect, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and a difficulty in maintaining effective social relationships.  The Veteran was assigned a GAF score of 35. 

The same private physician who examined the Veteran in February 2012 also completed a February 2013 PTSD Disability Benefits Questionnaire.  The private physician diagnosed the Veteran with depression and anxiety, and assigned a GAF score of 35.  Regarding occupational and social impairment, the private physician selected "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  

In subsequent criteria checkboxes, the private physician selected: a diminished interest or participation in significant activities, feeling detached or estranged from others, sleeping problems, irritability or outbursts of anger, difficulty concentrating, hypervigilance, an exaggerated startle response, and significant distress or impairment in social, occupational, or other important areas of functioning.  The private physician further selected the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week (clarified as "flash back"); chronic sleep impairment; mild memory loss; impairment of short and long term memory; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; persistent "flash back"; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Board notes that the Veteran's representative argues that a remand is required to seek clarification from the Veteran's private physician because a June 2013 VA examination-discussed below-found his findings incomplete.  In Savage v. Shinseki, 24 Vet. App. 259, 260 (2011), the Court of Appeals for Veterans Claims held that "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . . or the Board must explain why such clarification is not necessary."  Because the Board itself does not find the private physician's findings unclear or insufficient and because it is not bound by the VA examiner's opinion on its sufficiency, a remand for clarification is not warranted.

In a June 2013 VA medical examination, the Veteran reported being irritable, which affects his relationship with his wife.  He jokes and laughs with his son.  He enjoys fishing, spends time doing volunteer work with a group of veterans who worked in the construction industry, and gets involved with them because he is familiar with them.  He reported declining assisting with other groups because it causes him anxiety.  He gives talks at conferences, but it affects him when many veterans approach him for questions, and he removes himself when the content of conversations becomes too emotional.  He has intrusive memories about combat experiences once or twice every week, and avoids discussing or thinking about such experiences.  He does not try to meet new people because he is not good with crowds, and being around strangers provokes him anxiety.  He is constantly on guard, and his anxiety interferes with his enjoyment of outings.  The Veteran also reported sleeping problems.  The Veteran denied any suicidal or homicidal ideation, plan, or intent.

On mental status examination, the Veteran was pleasant, agreeable, casually and appropriately dressed, and his hygiene and grooming were appropriate.  He was oriented to person, place, and date, his mood was euthymic, and his affect varied according to the interview content.  The Veteran's attention and concentration were good, his speech was normal, and his eye contact was appropriate.  His thought content was free of delusions, there was no evidence of a thought disorder, and his judgment was intact.  He was competent to manage his own finances.

The VA examiner found that the Veteran displayed a feeling of detachment or estrangement from others, irritability or outburst of anger, hypervigilance, anxiety, suspiciousness, and chronic sleep impairment, and that his PTSD symptoms cause clinically significant distress or impairment in social, occupations, or other important areas of functioning.

The VA examiner concluded that the Veteran's current mental health symptoms are moderate in severity and result in moderate functional impairment, and although the Veteran maintains some meaningful interpersonal relationships, he has had to discontinue several activities due to anxiety, thereby negatively affecting his quality of life.  The Veteran was assigned a GAF score of 60.   

Considering all of the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that the Veteran's PTSD meets the criteria for the assignment of an initial 50 percent rating.  The record shows that the Veteran has consistently demonstrated irritability, anxiety, detachment from people, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Veteran's PTSD produces a clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Furthermore, the Board has considered all of the Veteran's GAF scores, and finds that, together with the other evidence on the Veteran's overall disability picture, they support a finding of moderate psychiatric symptoms associated with a 50 percent rating.

The Board recognizes that, in the February 2013 Disability Benefits Questionnaire, the Veteran's private physician checked off several severe functional impairments and symptoms (e.g., suicidal ideation, danger of hurting self and others, neglect of personal appearance and hygiene).  Nonetheless, the Board finds that this assessment is entitled to less probative value than the VA examinations discussed above, given the VA examinations' detailed rearticulations of the Veteran's own contemporaneous symptomatology reports, and the Veteran's consistent denials of experiencing such severe symptomatology in the subsequent June 2013 VA examination as well as in the earlier July 2011 VA examination.

Accordingly, the evidence demonstrates the Veteran's occupational and social impairment with reduced reliability and productivity warranting a rating of 50 percent. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none; at no point during the appeal period does the evidence demonstrate that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent.  The Board does not find that the Veteran's overall disability picture demonstrates suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment pertinent to a rating in excess of 50 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating.

In reaching the above conclusions, the Board has considered the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider any subjective statements on the part of the Veteran regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("[T]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").
 
Furthermore, the Board notes that there is no showing that the Veteran's PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above because of an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b)(1).  Referral for consideration of the assignment of a higher disability rating on an extraschedular basis is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board has considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an increased rating claim, TDIU is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, although the evidence reflects that the Veteran is retired, there is no contention or evidence that the Veteran is unemployable.  Accordingly, TDIU is not raised by the record.

For the foregoing reasons, the Board finds that an initial rating of 50 percent for PTSD is warranted.


ORDER

An initial rating for PTSD of 50 percent, but not higher, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


